Case 1:19-cr-00127-WES-PAS Document 6 Filed 09/03/19 Page 1 of 1 PagelD #: 14

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

 

 

 

   

 

 

for the
United States of America
Vv. )
)
Charles Morancey, YOB: 1976 )
)
)
) a
Defendant
ery — sos i
‘ ARREST WARRANT AUG 26 2019} |
CAPs
To: — Any autho law@gaforcemngnt officer ~ |

 

 

rey

t

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arr ested) “Pharles Morancey, YOB: 1976 ,

who is accused of an offense-or violation based on the following document filed with the court:

[1 Indictment  Superseding Indictment C1 Information [1 Superseding Information wm Complaint

© Probation Violation Petition [ Supervised Release Violation Petition \ [Violation Notice ( Order of the Court
f \

[ \

\

18 U.S.C. § 2423(a) - Transportation of Minor with Intent to Engage i in Criminal Sexual Activity (Count 1)

18 U.S.C. § 2252(a)(2) - Receipt of Child Pornography (Count 2),

This offense is briefly described as follows:

 

Jr
KK )
/ JW) | J!
f oy op Sf \ Se |
Date: | re 76. “2O'\" ZS XS)

C) : “ Issuivig Officer's signature

pmdeie Dawe RE
City and state: \ YD Leaner \ Patricia A. Sullivan, U.S. Magistrate Judge

Printed name and title

 

 

Return

 

This warrant was received on (date) s T3 pe i 1g 7 , and the person was arrested on (date) je if {

at (city and state)
EG A. A Tree
JL RMAL, Oooo

Arresting officer's signature C )

 

Date:

 

- / i ’ ¥
a 4 ; - . aa + i or +
Nichael Luizei FBL SA

Printed name and title

 

 

 
